Exhibit 10.1

 

COSG Car APP Promotion and Membership Management Collaboration Agreement

 

Party A: 佛山天元喜越汽车租赁有限公司 “Party A”

Contact Person: PENG, Huanting

Address: 佛山市三水區西南街道碧堤 8號雅怡居五座 104 商鋪 2

 

Party B: Foshan Shen Fan Technology Limited 佛山申帆科技有限公司 “Party B”

Contact Person: YU, Guanwu

Address: 佛山市南海大沥镇桂江路兴美有色金属有限公司 1 号办公楼

 

Collectively referred to as the “Parties” or individually as a “Party”.

 

Pursuant to the “Contract Law of the People's Republic of China” and after
friendly consultation between the two parties and in accordance with the
principles of equality, mutual benefit and good will, the parties to this
agreement wish to collaborate in carrying out“COSG Car APP Promotion and
Membership Management” and establish a framework to govern their respective
rights and obligations in relation to the collaboration. This Agreement sets out
the terms and conditions upon which the Parties have agreed to collaborate.

 

A. The Scope and Content of Collaboration

 

1.COSG Car APP (hereinafter referred to as “the APP”) is entirely owned by Party
A. This mobile app is specifically designed for the use by its own members. The
right of interpretation of terms of the membership exclusive right is belonged
to Party A and Party A is obligated to provide the illustration and relevant
information of the COSG Car APP.

2.Party B is entitled to promote the registration and sales of membership with
the marketing materials. It shall include but not limited to the use of any
current resources, e.g. the member registration promotion on any internet
platforms, the sales of membership and its exclusive membership service.

3.Within the authorized scope by Party A, Party B shall provide the APP
operation services, promote the member registration and the sales of membership.

 

B. Rights and Obligation

 

1.Party B shall formulate its own business strategy and organize marketing team
to provide the operation service.

 

 

 



 1 

 

 

2.Party B shall ensure that it uses employees or agents in performing its
obligations of membership registration and sales promotion, under this Agreement
who are suitably qualified and experienced or where a Party is a natural person,
he/she himself/herself is suitably qualified and experienced, or where a Party
is a (including but not limited to television, radio, major newspaper websites,
offline publicity meetings, outdoor big names, LED electronic screens, etc.).



3.Party A shall provide Party B with support and convenience not limited to
business promotion, training materials, marketing support, and relevant
operations for the COSG Car App promotion, in order for Party B to achieve
better and more effective promotion.

4.Party A shall be responsible for operating the product ecosystem and shall
provide stable and high-quality membership and relevant membership services.
Party A shall guarantee an ‘after-app’ operating environment, provide high
quality customer experience, and improve the local service supporting system.

 

C. Duration of Collaboration

 

The collaboration for the Business shall commence on the date when this
Agreement has been signed by both Parties (the “Commencement Date” on Date,
Month, 2018) and shall continue unless and until terminated on Date, Month,
2019.

 

D. Invoicing and Payment

 

Within the collaboration period under the authorized scope of Party A, Party A's
payment to Party B is based on the number of COSG Car APP member registrations
according to below service charges.

 

Payment Item:

 



  1. Promotion Fee

 

a.Successful registration of COSG Car APP member via various channels: ¥ 3/
member, tax excluded, (based on the number of members retrieved at the back end
of the APP).



b.Successful installation of COSG Car APP and member registration: ¥15/ member,
tax excluded.



c.Target within the collaboration period: 100,000,000 registered COSG Car APP
members.

 



  2. Payment Settlement

 



  a. Monthly payment: Party B shall issue an invoice to Party A at or around the
end of each calendar month setting out the amount of payment regarding 80% of
the promotional fee and commission fee to be paid by Party A to Party B, the
calculation of which shall be in accordance with the Schedule. Party A shall
settle payment of the invoiced amount by 15th of the following month by way of
bank transfer to the designated account of Party B.

 

 

 



 2 

 

 

  b. The remaining fee should be calculated to the quarterly performance of
promotion:     Remaining fee of quarterly promotion performance – (The sum of
quarterly promotion fee * Promotion performance rate) – settled sum of quarterly
promotion fee.           Fee Reference Schedule

   

Revenue Promotion (Millions) of Promotion Performance Rate Revenue Promotion
(Million) of Operation Performance Rate Less than 30   80% Less than 30   80% 30
- 80   90% 30 - 80   90% 80 - 100   100% 80 - 100   100% Above 100   110% Above
100   110%

 

Promotion Period Revenue of Sales from Membership (Million) First Quarter 2 - 5
Second Quarter 2.1 - 2.6 Third Quarter 2.2 - 2.7 Fourth Quarter 23 - 28

 

  3. 6% additional charges for the issue of VAT Invoice.

 

E. Intellectual Property Ownership

 

Party A shall ensure that the trademarks or materials and information provided
within this project will not result in any legal disputes raised from the third
party's infringement of its patents, trademark rights or other intellectual
property rights. Party A should bear the legal liability if such disputes
raised.

 

F. Confidentiality

 



  (a) The confidential information in this agreement refers to the information
that the unpublished technical information and raw material disclosed to other
party during the project negotiation and project development.

 

 

 

 



 3 

 

 



  (b) Necessary Protective Measure against the Confidential Information

 

(i)Obligation to Take Necessary Protective Measures against the Confidential
Information

The parties relate to this agreement shall take the reasonable security measures
to prevent the disclosure of confidential information in any way, including but
not limited to the establishment of a technical confidentiality system to train
relevant personnel, to keep the other party’s technical confidential information
properly, etc.

(ii)Obligation to Prevent any Copying and Unauthorized Use of confidential
information and intellectual property at the outside of the project   Except for
proper replication within the enterprise for the purposes of this project,
neither party is able to duplicate the technical confidential information or
technical confidential information carrier in any way.



(iii)Comply with Party B's Technical Confidentiality System   Party B formulates
a related technology confidentiality system based on its own corporate
characteristics. This technical confidentiality system constitutes part of this
agreement. Party A and its participator in this project must comply the system.
  All materials used by Party B for this project are adopted for this project
only. Party A shall not adopt any methods to extract the project's materials for
other purpose which is in violation with this agreement.

 



  (c) Statements, Warranties and Commitments     Party A shall promise to use
the technical confidential information only for the purpose of completion of
this project. Party A shall not use the confidential information for any other
purpose and does not disclose the confidential information and the information
carrier to any third party in any way.         (d) Compensation for damages    
If economic losses are caused to the any party due to the violation of the
technical confidentiality commitment, the defaulting party shall bear all direct
and indirect losses arising therefrom.

 

 

 



 4 

 

 

G. Force Majeure

 

When any party fails to execute this agreement due to force majeure, it shall
notify the other party within three days after the occurrence of the event of
force majeure in order to reduce the damage that may be caused to the other
party. After obtaining the force majeure certificate of the relevant institution
or mutual understanding and confirmation, it is allowed to postpone or amend
this agreement, and depending on the circumstances may be partially or
completely free from liability for breach of this agreement.

 

H. Others

 

(a)The attachment forms part of this Agreement and shall have effect as if set
out in full in the body of this Agreement. Any reference to this Agreement
includes the attachment.

(b)All documents signed by the parties (including meeting minutes, supplementary
meetings, correspondence) will be an integral part of this agreement.

(c)The contact address mentioned above is the contact information designated by
both parties. If there is a change in the address, telephone number, or fax
number of the party, the party shall notify the other party in writing within
the same day of the change. Otherwise, it shall bear the corresponding
responsibility.

(d)Party B is not allowed to transfer partial or all of its obligations under
this agreement.

(e)If the parties are unable to resolve dispute arising from the execution of
this agreement through friendly negotiation, they can have lawsuit in the
People's Court of Nanhai District.

 

I. Agreement Effectiveness

 

(a)This agreement takes effect upon the date of signing and stamping of the
authorized representatives of party A and B.

(b)This agreement is made in two copies, with each party holding one of it.

 

 

 

 



 5 

 

 

 

佛山天元喜越汽车租赁有限公司   佛山申帆科技有限公司                         Authorized representatives
signature   Authorized representatives signature Signing location:   Signing
location: Signing date:   Signing date:



 

 

 

 

 

 

 

 

 



 6 

 